Citation Nr: 0109953	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-10 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1942 to June 
1945.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for ischemic heart 
disease status post myocardial infarction and coronary artery 
bypass graft times 2, evaluated as 60 percent disabling; 
amputation of the right thigh, evaluated as 60 percent 
disabling; post traumatic stress disorder, evaluated as 30 
percent disabling; herniated nucleus pulposus, evaluated as 
20 percent disabling; right cerebral infarction, evaluated as 
10 percent disabling; fracture of the right femur with nail 
fixation, evaluated as 10 percent disabling; and neuroma of 
the right femoral nerve, evaluated as noncompensably 
disabling.  His combined disability evaluation is 90 percent.  
The veteran is also in receipt of a total rating based on 
individual unemployability and special monthly compensation 
under 38 U.S.C.A. § 1114(d) and 38 C.F.R. § 3.350(a) on 
account of anatomical loss of one foot.  

3.  The evidence of record, including examinations by VA and 
private physicians in March 1998 and March 2000, 
respectively, reflects that the veteran's service-connected 
disabilities render him unable to tend to the basic functions 
of self-care without regular assistance from another person.  



CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on the need for regular aid and attendance of another 
person have been met.  38 U.S.C.A. §§ 1114(l), 1502, 
1521(d)(e) (West 1991 & Supp 2000); 38 C.F.R. §§ 3.350, 
3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran seeks special monthly compensation based on the 
need for regular aid and attendance of another person.  His 
service-connected disabilities are:  Ischemic heart disease 
status post myocardial infarction and coronary artery bypass 
graft times 2, evaluated as 60 percent disabling; amputation 
of the right thigh, evaluated as 60 percent disabling; post 
traumatic stress disorder, evaluated as 30 percent disabling; 
herniated nucleus pulposus, evaluated as 20 percent 
disabling; right cerebral infarction, evaluated as 10 percent 
disabling; fracture of the right femur with nail fixation, 
evaluated as 10 percent disabling; and neuroma of the right 
femoral nerve, evaluated as noncompensably disabling.  His 
combined disability evaluation is 90 percent.  The veteran is 
also in receipt of a total rating based on individual 
unemployability and special monthly compensation under 
38 U.S.C.A. § 1114(d) and 38 C.F.R. § 3.350(a) on account of 
anatomical loss of one foot.  

The veteran was afforded an examination to determine the need 
for regular aid and attendance by the VA in April 1997.  The 
examination report notes that he was accompanied by his wife.  
The examiner indicated that the veteran was wheelchair 
confined and required assistance in transferring.  He 
complained of poor balance and coordination.  It was further 
noted that he was pretty much house confined since his last 
heart surgery and stroke.  He and his wife were unable to 
manage his wheelchair on putting it in the car and taking it 
out.  The examiner indicated that the veteran was unable to 
walk without assistance and that he only left his home to 
keep medical appointments.  

In a February 1998 statement, Dr. A. H. opined that due to 
residual weakness from the cerebral vascular accident the 
veteran needed aid and attendance with the activities of 
daily living.  

On VA examination in March 1998, it was noted that the 
veteran was unable to wear his limb on the right side for 
several years and was mostly confined to his wheelchair.  He 
had crutches to walk although he could barely walk from one 
room to another.  He could go to the bathroom and attend to 
the wants of nature.  He could shave himself, dress himself 
and button his shirt.  He could feed himself.  His biggest 
problem was getting around.  He could not do any kind of 
ambulation.  Physical examination showed right-sided above 
knee amputation of the right leg.  His gait was markedly 
unsteady.  He could transfer from wheelchair to the table.  
The examiner noted that the veteran was pretty much confined 
to the home and needed the help of his wife for his 
activities of daily living (ADLs) and for nutrition 
supplements.  The examiner concluded that the veteran was not 
able to manage without the assistance of his wife.  

In a March 2000 statement, Dr. A. H. indicated that the 
veteran had severe arthritis and degenerative joint disease 
with above the knee amputation on the right.  An aid and 
attendance examination performed by the physician that month 
found that the veteran was 80 years old and in a wheelchair.  
It was noted that he could not dress, bathe, eat, go to the 
bathroom or walk in or out of the home unassisted. 

Analysis

Special monthly compensation provided by 38 U.S.C.A. 1114(l) 
is payable for being so helpless as to be in need of regular 
aid and attendance.  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).  

Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a)

The Board finds that the veteran is in need of the regular 
aid and attendance of another individual to aid him in self 
care.  In this regard, the Board observes that a VA examiner, 
as a result of a March 1998 medical examination, specifically 
noted that the veteran needed and required assistance in 
performing the activities of daily living, and a March 2000 
private aid and attendance examination found that the veteran 
could not dress, bathe, eat, go to the bathroom or walk in or 
out of the home unassisted.  

The Board accepts the medical observations and judgments of 
the VA and private physicians who find the veteran in need of 
the regular aid and attendance of another individual.  The 
Board concludes that a medical basis does exist upon which to 
predicate a grant of entitlement to special monthly 
compensation by reason of the veteran's need for the regular 
aid and attendance of another individual to assist him in 
carrying out self-care and ADLs on a regular basis.  

Therefore, it is the judgment of the Board that the 
requirements for special monthly compensation by reason of 
being in need of regular aid and attendance have been met.  
38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 C.F.R. §§  3.350, 
3.51, 3.352.  


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

